February 23, 2015 United States Securities and Exchange Commission treet, NE Washington, D.C. 20549 Attention: Mr. Larry Spirgel Re:Dolphin Digital Media, Inc. Form 10-K for Fiscal Year Ended December 31, 2013, Filed August 15, 2014 Form 10-Q for Fiscal Quarter Ended June 30, 2014, Filed August 21, 2014 File No. 000-50621 Dear Mr. Spirgel: Per my conversation with William Mastrianna, we hereby advise you that we have requested an extension of time until March 6, 2015 to respond to the letter of the Staff of the Securities and Exchange Commission dated January 30, 2015. Should you have any questions, please do not hesitate to contact me. Best regards, /s/Mirta A Negrini Mirta A Negrini Chief Financial and Operating Officer
